Citation Nr: 1742108	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  08-15 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, and R. B.


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The served on active duty with the U.S. Air Force from February 1967 to April 1971 with service in the Republic of Vietnam fron July 1968 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veteran's Affairs (VA), which denied service connection for hearing loss.  The New York RO retains jurisdiction over the Veteran based on his residency.

The Veteran testified at an April 2009 travel board hearing before a Veteran's Law Judge (VLJ) who has since retired from the Board.  In a May 2017 Board hearing clarification letter, the Veteran was afforded an opportunity for another hearing before another VLJ, since the VLJ who held the April 2009 travel board hearing is no longer employed by the Board.  However, the Veteran responded that he does not wish to appear at another hearing and would like his case considered based on the evidence of record.  

In a March 2013 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  The American Legion also signed the March 2013 VA Form 21-22, accepting representation.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked the American Legion's general power of attorney, but in a March 2016 memorandum, a representative from the American Legion refused to act as the Veteran's representative in the matter.  In an April 2016 letter, the Board inquired whether the veteran wished to appoint a new representative.  Since the Veteran has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as the Veteran's representative.  In August 2017, The American Legion submitted an appellate review presentation to the Board on behalf of the Veteran.



FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral hearing loss was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2004); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

The Veteran seeks service connection for bilateral hearing loss that he believes is a result of excessive noise exposure during his active duty service.  Resolving all doubt in the Veteran's favor, his bilateral hearing loss is determined to be linked to his military service and the claim will be granted.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki 708 F.3d 1331  (Fed. Cir. 2013).  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease such as an organic disease of the nervous system (sensorineural hearing loss) became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.

A VA audiological examination was provided in September 2016 and revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
30
35
LEFT
15
15
25
25
45

The September 2016 VA Examiner diagnosed bilateral sensorineural loss.  Therefore, the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. §§ 3.303 and 3.385.

The Veteran has maintained, at his December 2016 examination, in his lay statements and at his April 2009 Travel Board hearing, that his hearing has been gradually worsening since his time in the military where he worked around jet craft and the flight line or in hangars.   The Veteran testified that in Vietnam, the F100 fighter jets were under steel and concrete covers, which multiplied
and echoed the sound even more.  Additionally, twice a day the base at Bien Hoa came under mortar attack.  The Board finds that in-service noise exposure is conceded.

The Veteran was afforded VA examinations in January 2014 and September 2016, with an addendum opinion in December 2016, in which the examiners diagnosed bilateral sensorineural hearing loss.  The examiners then opined that the Veteran's hearing loss was less likely as not (less than 50/50 probability) caused by or a result of military service.  The rationale given for the opinion was that the Veteran had normal audiometrics at discharge and that there was no medical evidence of continuity of symptomatology.

The Board finds that the Veteran is both competent and credible to report some degree of hearing loss as well as the circumstances of his service, and there is no evidence which contradicts his report.  The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability. Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is without a doubt competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Board further finds that the Veteran is credible with regard to his contentions that his hearing loss has gradually worsened since his active duty service, indicating continuity of symptomatology.  See Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).

Given the Veteran's competent and credible contentions as well as insufficiencies in the VA examinations, the Board finds the evidence is at least in equipoise, with regard to the Veteran's bilateral hearing loss being related to his active duty service.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss has been established.  38 U.S.C.A. 
 § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


